Docket No. 105212.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
            JEROME JACKSON, Appellant.

                  Opinion filed October 17, 2008.



   CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
   Justices Freeman, Thomas, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                             OPINION

    In two cases, defendant Jerome Jackson pleaded guilty to several
counts of aggravated battery. In each case during its admonishments
to the defendant, the trial court mentioned the possible sentences, as
well as the statutory requirement of mandatory supervised release
(MSR), but neither the written plea agreements nor the sentencing
orders referred to MSR. The defendant filed a postconviction petition,
alleging that he was deprived of due process because he was never
advised of MSR. The circuit court of Livingston County summarily
dismissed the petition as frivolous, and the appellate court affirmed.
No. 4–06–0706 (unpublished order under Supreme Court Rule 23).
For the reasons that follow, we dismiss the defendant’s appeal as
moot.
                           BACKGROUND
    In 1997, the defendant was convicted of, inter alia, robbery and
was sentenced to four years’ imprisonment. In 2000, while he was an
inmate at Pontiac Correctional Center, the defendant was convicted
of aggravated battery and criminal damage to state property and was
sentenced to four years’ imprisonment, consecutive to his sentence
for robbery.
    In February 2002, the defendant was charged with three counts of
aggravated battery after he attacked three corrections officers. The
parties presented to the trial court a written plea agreement, under
which the defendant would receive a sentence of three years’
imprisonment on each count. These sentences would run
concurrently, but consecutively to his existing sentence. The court
advised the defendant, “In all three cases, you are charged with the
offense of aggravated battery. That is a Class 3 felony. And the law
provides that you could get anywhere from two to ten years in prison
for those offenses, plus two years [MSR].” The trial court reviewed
the charges with the defendant, and the State summarized the
evidence against him. The court found the defendant’s guilty pleas
were voluntary and supported by a factual basis. Accordingly, the
court accepted his pleas, entered judgment on them, and sentenced the
defendant pursuant to the agreement. Neither the written plea
agreement nor the sentencing order mentioned MSR.
    In August 2002, the defendant was charged with one count of
aggravated battery after he attacked another corrections officer. The
parties again presented to the trial court a written plea agreement,
under which the defendant would receive a sentence of three years’
imprisonment. That sentence would run concurrently to the sentences
for his earlier aggravated battery convictions, but consecutively to his
existing sentence. In the course of its general admonishments, the
court advised the defendant, “If this were handled by other than a plea
agreement, the law provides you could get anywhere from 2 to 10
years in prison plus 2 year[s’] [MSR].” The trial court found that the
defendant’s guilty plea was voluntary and supported by a factual
basis. The court accepted his plea and sentenced him pursuant to the
agreement. Neither the written plea agreement nor the sentencing
order mentioned MSR.


                                  -2-
     The defendant filed a postconviction petition, alleging that he was
deprived of due process because he was never admonished about the
mandatory MSR term appended to his negotiated sentences.
Consequently, the defendant contended, he received more severe
sentences than those to which he had agreed when he pleaded guilty.
The trial court summarily dismissed the petition, concluding that the
trial court had sufficiently admonished him regarding MSR.
     The appellate court affirmed. The appellate court, relying upon its
earlier decision in People v. Borst, 372 Ill. App. 3d 331 (2007), held
that the trial court’s general admonitions sufficiently apprized the
defendant of MSR. No. 4–06–0706 (unpublished order under
Supreme Court Rule 23). This court allowed the defendant’s petition
for leave to appeal. 210 Ill. 2d R. 315(a).

                             ANALYSIS
    The defendant argues the trial court violated due process in failing
to inform him that MSR terms would be added to his sentences for
aggravated battery. According to the defendant, the court admonished
him in two separate hearings that if his aggravated battery charges
were resolved “by other than a plea agreement,”1 he would face a
possible two years of MSR. The defendant insists that nothing in
these admonishments suggests that MSR terms would be added to the
defendant’s negotiated sentences. He asserts that this case is
controlled by People v. Whitfield, 217 Ill. 2d 177, 195 (2005), where
we stated that “due process is violated when a defendant pleads guilty
in exchange for a specific sentence and the trial court fails to advise
the defendant, prior to accepting his plea, that a mandatory supervised
release term will be added to that sentence.”
    Here, the defendant was convicted of robbery in 1997 and
sentenced to four years’ imprisonment; he was later convicted of
aggravated battery and criminal damage to state property in 2000 and
sentenced to another four years’ imprisonment. While serving these


   1
    The language “by other than a plea agreement” comes from the trial
court’s admonishments in the August 2002 plea hearing. In the February
2002 plea hearing, the trial court did not use this language, and did not
couch its admonishment in what the defendant terms “a hypothetical.”

                                  -3-
sentences, he was convicted of the four counts of aggravated battery
involved here in 2002 and sentenced to three years’ imprisonment.
The defendant is no longer in prison. He was paroled, and began his
MSR term on May 15, 2007.
     When a defendant receives consecutive sentences for multiple
felonies, these sentences are treated as a single term, and the
defendant serves the MSR term corresponding to the most serious
offense. See 730 ILCS 5/5–8–4(e)(2) (West 2004). Robbery, a Class
2 felony, is a more serious offense than aggravated battery, a Class 3
felony. Thus, the MSR term that the defendant is serving corresponds
to his robbery conviction, and the MSR term that he is challenging
corresponds to his aggravated battery convictions. In short, the
defendant attacks an MSR term that never will be served. Because
this court cannot grant effective relief, this appeal is moot. See Felzak
v. Hruby, 226 Ill. 2d 382, 392 (2007); see also In re J.T., 221 Ill. 2d
338, 349-50 (2006) (“It is a basic tenet of justiciability that reviewing
courts will not decide moot or abstract questions”); In re Adoption of
Walgreen, 186 Ill. 2d 362, 365 (1999) (“The existence of a real
controversy is a prerequisite to the exercise of our jurisdiction”).
     The defendant argues that we should still reach the merits of his
appeal. A reviewing court may examine an otherwise moot issue
when “the magnitude or immediacy of the interests involved
warrant[s] action by the court.” See People ex rel. Black v. Dukes, 96
Ill. 2d 273, 277 (1983). The so-called public interest exception to the
mootness doctrine requires (1) the existence of a question of public
importance; (2) the desirability of an authoritative determination for
the purpose of guiding public officers in the performance of their
duties; and (3) the likelihood that the question will recur. In re
Andrea F., 208 Ill. 2d 148, 156 (2003). This exception is construed
narrowly and requires a clear showing of each element before it may
be applied. People v. Roberson, 212 Ill. 2d 430, 436 (2004).
     Whether trial courts should properly admonish defendants who
plead guilty regarding MSR is certainly a question of public
importance, but it is one we answered authoritatively in Whitfield. We
need not echo that holding in this case, or even apply it here. The
defendant is serving an MSR term that he does not challenge, and he
is challenging an MSR term that he will not serve. The defendant’s
situation is unlikely to recur, and he has no injury that can be

                                  -4-
redressed by this court. This appeal is moot. Further, because the
defendant was paroled before the appellate court decided his case,
that appeal was also moot, and the appellate court’s judgment must
be vacated.

                          CONCLUSION
   For the reasons that we have stated, the judgment of the appellate
court is vacated and the defendant’s appeal is dismissed as moot.

                                 Appellate court judgment vacated;
                                                  appeal dismissed.




                                -5-